DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1 and 4-9 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1 and 4-9  is the inclusion of the claimed limitations of a dual-conductor based electromechanical energy conversion system, wherein the moving object comprises permanent magnets, a first magnetic core and a moving object shell; the first magnetic core is arranged in the moving object shell; the first magnetic core is provided with a plurality of first grooves; the permanent magnets are alternatively arranged in the first grooves according to polarity; and the moving object shell is connected with the external force device through the moving object connecting frame; the dual-conductor assembly comprises dual conductors and a second magnetic core, and a plurality of second grooves are opened in the second magnetic core; the dual conductor is fixed in the second groove; and the second magnetic core is connected with the external platform through the platform connecting frame; and a gap between two adjacent permanent magnets is consistent with a width of the dual conductor. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837